Exhibit 10.3
 
January 21, 2011
 
Mr. Jeffrey Reichard
W353 N6318 Marina Drive
Oconomowoc, WI  53066
 
Dear Jeff:
 
On behalf of the Board of Directors of ZBB Energy Corporation (“ZBB”), I am
delighted to invite you to join our family of companies as the Vice President of
Electronics Development of ZBB, as the President of DCDC Acquisition Company LLC
(to be renamed Tier Electronics LLC) (“Tier”), as a member of the Board of
Directors of ZBB and as a member of the Board of Directors of Tier.  This letter
agreement sets forth the terms your employment.
 
1.
Term of Employment:  ZBB will employ you for the period commencing as of
January 21, 2011 and, subject to earlier termination as set forth herein, ending
on January 21, 2014 (the “Term of Employment”).

 
2. 
Position:

 
 
Ÿ
During the Term of Employment, you will serve as ZBB’s Vice President of
Electronics Development and Tier’s President and report to the President and
Chief Executive Officer of ZBB.  Until such time as the principal and interest
balance under that certain Promissory Note (the “Note”) dated as of the date
hereof in the original principal amount of $1,350,000 made by Tier for the
benefit of Tier Electronics LLC (to be renamed TE Holdings Group, LLC) (“TE”) is
paid in full, included in your duties as President of Tier will be all hiring
and termination decisions with respect to Tier employees, subject to hiring and
termination policies applicable to ZBB and Tier employees generally as
communicated to you by ZBB’s President and Chief Executive Officer, and
excluding hiring and termination decisions governed by the terms and conditions
of employment agreements under which the applicable employee reports to a party
or parties other than the President of Tier.  Your services to ZBB and Tier will
be performed in Menomonee Falls, Wisconsin during the Term of Employment.  You
acknowledge, however, that you may be required to travel in connection with the
performance of your duties hereunder; provided, that you shall not be required
to travel more than thirty (30) days during any calendar year or more than ten
(10) days during any thirty (30) day period.

 
 
Ÿ
During the Term of Employment, you may accept a position on the board of
directors of any company that does not directly compete with the business of
Tier or ZBB, provided such position is approved in advance by ZBB’s Board of
Directors.  It is understood that you are currently a member of the board of
directors of for-profit companies and a member of the board of directors or
advisory board for non-profit and other industry or economic associations
previously disclosed to ZBB, which memberships shall not be prohibited by the
terms hereof, provided that such memberships will not interfere in any way with
the fulfillment of your duties as Vice President of Electronics Development of
ZBB, as President of Tier, as a director of ZBB and as a director Tier.


 
 

--------------------------------------------------------------------------------

 

Mr. Jeffrey Reichard
January 21, 2011
Page: 2
 
 
Ÿ
Nothing contained in this letter will be construed as conferring upon you any
right to remain employed by ZBB or any of its subsidiaries or affiliates or
affect the right of ZBB or any of its subsidiaries or its affiliates to
terminate your employment at any time for any reason or no reason, subject to
the obligations of ZBB as set forth herein.

 
3.            Salary:
 
 
Ÿ
During the Term of Employment, you will be entitled to an annual salary of
$200,000, payable in accordance with ZBB’s normal salaried payroll
practices.  The Board of Directors of ZBB will review, at least annually, your
overall compensation with a view to increasing it if, in the sole judgment of
the Board of Directors, the performance of Tier or your services merit such an
increase.  Your salary will not be reduced during the Term of Employment without
your prior written consent.

 
 
Ÿ
ZBB shall be entitled to withhold from amounts to be paid to you hereunder any
federal, state, or local withholding or other taxes or charges which it is
required to withhold under applicable law.

 
4.            Options:
 
 
Ÿ
Effective as of the date of your appointment set forth in Section 1, above, the
vesting of the option to acquire 230,000 shares of the $.01 par value common
stock of ZBB awarded to you pursuant to the terms and conditions of that certain
stock option award agreement dated as of the date hereof between ZBB and you as
an inducement for you to accept ZBB’s offer of employment shall commence in
accordance with the vesting schedule set forth in such stock option award
agreement.

 
5.            Travel Expenses:
 
 
Ÿ
Expenses for company travel will be reimbursed in accord with ZBB’s travel
policy.

 
6.            Benefits:
 
 
Ÿ
During the portion of the Term of Employment beginning on the effective date of
your appointment set forth in Section 1, above, and ending on May 31, 2011, ZBB
will provide you with, and you will be eligible for, medical, dental, vision and
life insurance benefits under UnitedHealthcare Insurance Company Policy Number
G/GA779840BW as sponsored by TE immediately prior to such effective date and
other employee benefits identical to those provided by TE to you immediately
prior to such effective date; provided, that ZBB shall have the right, in its
sole discretion, to limit such benefits in order to comply with all applicable
laws and regulations governing the employee benefit plans of ZBB’s controlled
group; and during the remainder of the Term of Employment, ZBB will provide you
with, and you will be eligible for, all benefits of employment generally made
available to the senior executives of ZBB (collectively, the “Benefit Plans”),
subject to and on a basis consistent with the terms, conditions and overall
administration of such Benefit Plans. You will be considered for participation
in Benefit Plans which by the terms thereof are discretionary in nature (such as
stock option plans) on the same basis as other executive personnel of ZBB of
similar rank.  Notwithstanding the foregoing, you may elect either to
participate in ZBB’s health Benefit Plan or obtain other health insurance.  If
you elect to obtain other health insurance, ZBB will pay the monthly premiums
for such insurance up to an amount equal to $900 per month paid either directly
by ZBB to the insurance provider, or reimbursed to you on a monthly basis as
soon as practicable following your submission to ZBB of proof of payment of each
monthly premium payment.  You will be solely responsible for the payment of
monthly premiums in excess of this amount.  ZBB’s payment of such premiums shall
constitute an “accident or health plan” for the purposes of Section 106 of the
Internal Revenue Code of 1986, as amended.


 
 

--------------------------------------------------------------------------------

 

Mr. Jeffrey Reichard
January 21, 2011
Page: 3

 
 
Ÿ
On a pre-tax basis, ZBB will provide a policy comparable to other ZBB executives
or reimburse you for the payment of premiums for a long-term disability
insurance policy from an insurance carrier mutually acceptable to ZBB and
you.  To the extent that ZBB reimburses you for the payment of premiums, such
premiums will be paid either directly by ZBB to the insurance provider, or
reimbursed to you as soon as practicable following your submission to ZBB of
proof of payment of each premium payment.  You will be solely responsible for
the payment of annual premiums in excess of this amount.  ZBB’s payment of such
premiums shall constitute an “accident or health plan” for the purposes of
Section 106 of the Internal Revenue Code of 1986, as amended.

 
 
Ÿ
We also offer you six (6) weeks of vacation per calendar year.

 
7.            Benefits Upon Termination:
 
 
Ÿ
Without giving effect to the timing of the payment of your base salary for 2011
as set forth in Section 3, above, in the event that (a) ZBB terminates your
employment for any reason other than “Cause” or “Disability”, or (b) you
terminate your employment with ZBB for “Good Reason”, you will be entitled to a
severance payment in an amount equal to the greater of (i) 12 months of your
annual base salary as then in effect, or (ii) the remaining number of complete
months in the scheduled term set forth in Section 1, above, of your annual base
salary as then in effect, paid in accordance with ZBB’s normal salaried payroll
practices as then in effect.  In the event your employment with ZBB is
terminated due to “Disability,” you will be entitled to a severance payment in
an amount equal to your base salary as then in effect from the date of
termination through the date on which benefits under ZBB’s long-term disability
policy begin, but in no event longer than 90 days, paid in accordance with ZBB’s
normal salaried payroll practices as then in effect.  The definitions of
“Cause”, “Disability” and “Good Reason” are attached as Exhibit A to this letter
agreement.  In each case, this severance benefit will be contingent on your
execution of a release in a form acceptable to ZBB which is not withdrawn or
otherwise revoked within the applicable statutory and/or regulatory time periods
or otherwise.  You will also be entitled to all accrued and unpaid benefits
under any Benefit Plans in which you participate through the date of
termination.  For purposes of this Section 7, as of the effective date of any
termination of your employment described in clause (a) or clause (b) above, the
greater of (A) 12 months following such date, or (B) the number of complete
months remaining in the scheduled term set forth in Section 1, above, as of such
date shall be referred to as the “Severance Period”.


 
 

--------------------------------------------------------------------------------

 

Mr. Jeffrey Reichard
January 21, 2011
Page: 4

 
 
Ÿ
If you terminate your employment with ZBB for “Good Reason” or if ZBB terminates
your employment without “Cause”, and if you elect to continue your health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) following such termination, then ZBB shall pay your monthly premium
under COBRA until the earlier of:  (a) the last day of Severance Period, or (b)
the date on which you are offered or obtain health insurance coverage in
connection with new employment or self-employment.  If you are not eligible for
COBRA coverage because you have waived health insurance coverage, then, subject
to the dollar limits above, ZBB shall pay your monthly premium for long-term
disability conversion coverage until the earlier of: (i) the last day of the
Severance Period, or (ii) the date on which you are offered or obtain long-term
disability insurance coverage in connection with new employment or
self-employment.

 
 
Ÿ
If you terminate your employment with ZBB other than for “Good Reason” or ZBB
terminates your employment for “Cause”, you will be entitled to the payment of
any accrued but unpaid base salary through the date of termination, plus all
accrued and unpaid benefits under any Benefit Plans in which you participate
through the date of termination.  In either case, you will not be entitled to
any severance payment and you will not be entitled to the payment of the
premiums specified above.

 
 
Ÿ
As a condition to your appointment, you will be required to enter into a
restrictive covenant agreement.  If you breach the provisions of the restrictive
covenant agreement, then you shall forfeit any unpaid severance payments and
COBRA and long-term disability conversion coverage premiums as of the time of
ZBB’s determination of the breach, and you shall repay to ZBB any severance
payments and COBRA and long-term disability conversion coverage premiums you
have received as of the time of ZBB’s determination of the breach as soon as
practicable after ZBB provides a written demand for payment to you.

 
 
Ÿ
Upon the termination, for whatever reason, of your employment with ZBB, you will
be entitled to keep the cell phone number used by you immediately prior to the
effective date of such termination; provided, that you agree to pay when due all
transfer fees and other costs associated with the transfer of such cell phone
number to you personally.

 
 
Ÿ
You hereby represent and warrant that you are not bound by any employment or
confidentiality agreement or other obligation or commitment, whether contractual
or otherwise, that would be inconsistent, or place you in a position of
conflict, with your position as Vice President of Electronics Development of
ZBB, your position as President of Tier or this letter agreement.


 
 

--------------------------------------------------------------------------------

 

Mr. Jeffrey Reichard
January 21, 2011
Page: 5
 
 
Ÿ
As a condition to your appointment, you will also be required to submit to a
formal background check and a drug test and the results must be satisfactory to
ZBB’s Board of Directors.

 
8.           Miscellaneous Provisions:
 
 
Ÿ
You hereby covenant and agree, upon the termination, for whatever reason, of
your employment with ZBB, to resign as a member of the Board of Directors of
Tier, effective as of the effective date of such termination of employment.

 
 
Ÿ
You hereby covenant and agree, upon the earlier to occur of (a) the first
anniversary of the date of the payment in full of the principal and interest
balance under the Note, or (b) the termination, for whatever reason, of your
employment with ZBB, to resign as a member of the Board of Directors of ZBB,
effective as of the effective date of such earlier occurrence, pursuant to the
signed resignation attached hereto as Exhibit B.

 
 
Ÿ
This letter agreement shall be binding upon any successor (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of ZBB’s business and/or assets.  For all
purposes under this Agreement, the term “ZBB” shall include any successor to
ZBB’s business and/or assets which becomes bound by this letter agreement.

 
 
Ÿ
This letter agreement and all of your rights hereunder shall inure to the
benefit of, and be enforceable by, your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 
 
Ÿ
Notices and all other communications contemplated by this letter agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier or U.S. registered or certified
mail, return receipt requested and postage prepaid.  In the case of notices to
you, notices shall be addressed to you at the home address which you most
recently communicated to ZBB in writing.  In the case of notices to ZBB, notices
shall be addressed to its corporate headquarters, and all notices shall be
directed to the attention of its Secretary.

 
 
Ÿ
No provision of this letter agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by you and by an authorized officer of ZBB (other than you).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this letter agreement by the other party shall be considered a waiver of any
other condition or provision or of the same condition or provision at another
time.

 
 
Ÿ
No other agreements, representations or understandings (whether oral or written
and whether express or implied) which are not expressly set forth or referenced
in this letter agreement have been made or entered into by either party with
respect to the subject matter hereof.  This letter agreement and the other
agreements, representations and understandings expressly set forth or referenced
herein contain the entire understanding of the parties with respect to the
subject matter hereof.


 
 

--------------------------------------------------------------------------------

 

Mr. Jeffrey Reichard
January 21, 2011
Page: 6

 
 
Ÿ
Any termination of this letter agreement shall not release either ZBB or you
from our respective obligations to the date of termination nor from the
provisions of this letter agreement which, by necessary or reasonable
implication, are intended to apply after termination of this letter agreement.

 
 
Ÿ
The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the State of Wisconsin (other than
provisions governing the choice of law).

 
 
Ÿ
The invalidity or unenforceability of any provision or provisions of this letter
agreement shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.

 
 
Ÿ
This letter agreement and all your rights and obligations hereunder are personal
to you and may not be transferred or assigned by you at any time.  ZBB may
assign its rights under this letter agreement to any entity that assumes ZBB’s
obligations hereunder in connection with any sale or transfer of all or a
substantial portion of ZBB’s assets to such entity.

 
 
Ÿ
This letter agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  This letter agreement may be executed in facsimile copy or
by other electronic means with the same binding effect as the original.

 
[Intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

Mr. Jeffrey Reichard
January 21, 2011
Page: 7

 
We feel that this offer is exceptionally attractive and reflects the confidence
we have in your ability to guide the growth of Tier and to achieve a significant
enhancement of ZBB shareholder value.  We very much look forward to having you
join us as ZBB’s Vice President of Electronics Development and as Tier’s
President.  If you agree to the terms of this letter agreement, please execute
two (2) copies of the letter agreement below.
 
With warm regards,
 
ZBB ENERGY CORPORATION
 
/s/ Eric C. Apfelbach
 
Eric C. Apfelbach
President and Chief Executive Officer

 
Agreed and accepted as of
January 21, 2011.
 
  /s/ Jeffrey Reichard
Jeffrey Reichard


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
DEFINITIONS
 
Cause.  Termination of your employment with ZBB for “Cause” shall mean
termination of your employment with ZBB due to (1) any failure by you to
substantially perform your duties with ZBB or Tier (other than by reason of
illness) which occurs after ZBB has delivered to you a demand for performance
which specifically identifies the manner in which ZBB believes you have failed
to perform your duties, and you fail to resume performance of your duties on a
continuous basis within fourteen (14) days after receiving such demand, (2) your
commission of a material violation of any law or regulation applicable to ZBB or
any of its affiliates or subsidiaries or your activities in respect of ZBB or
any of its affiliates or subsidiaries, (3) your commission of any material act
of dishonesty or disloyalty involving ZBB or any of its affiliates or
subsidiaries, (4) any violation by you of a ZBB or Tier policy of material
import after written notice and reasonable opportunity to cure, (5) any act by
you of moral turpitude which is likely to result in material discredit to or
material loss of business, reputation or goodwill of ZBB or Tier, (6) your
chronic absence from work other than by reason of a serious health condition,
(7) your commission of a crime which substantially relates to the circumstances
of your position with ZBB or any of its affiliates or subsidiaries or which has
material adverse effect on ZBB or any of its affiliates or subsidiaries, or
(8) the willful engaging by you in conduct which is demonstrably and materially
injurious to ZBB or any of its affiliates or subsidiaries.  For purposes hereof,
Tier shall be deemed an affiliate of ZBB.


Disability.  “Disability” shall mean (1) you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (2) you have been,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under any accident, disability or health
plan.


Good Reason.  Termination of your employment with ZBB for “Good Reason” shall
mean the termination of your employment with ZBB within thirty (30) days after
any of the following: (1) a change in your position or authority with ZBB which
materially reduces your level of responsibility and/or a reduction in your base
salary (except to the extent the base salaries of substantially all of the
executive officers of ZBB are reduced proportionately), (2) a notification by
ZBB to you that your principal place of employment will be relocated to an
office or location that is more than 20 miles from the office or location at
which you were principally employed immediately after the date of your
appointment as Vice President of Electronics Development of ZBB and President of
Tier and that is no closer to your principal residence, or (3) a material breach
by ZBB of any term of this letter agreement following written notice thereof and
the failure of ZBB to cure such breach within ten days of such written
notice.  Notwithstanding the above to the contrary, “Good Reason” does not exist
unless you object to any change, reduction, notification or breach described
above by written notice to ZBB within thirty (30) business days after such
change, reduction, notification or breach occurs, and ZBB fails to cure such
change, reduction or breach within ten (10) business days after such notice is
given.


 
 

--------------------------------------------------------------------------------

 